Opinion by
Mollison, J.
The record showed that the damask was contained in inner boxes which were in turn contained in outside cases. It appeared from the evidence that the undervaluation resulted from the failure on the part of the customs broker who made the entry to include in the entered value the cost of the inner boxes, although this item plainly appeared on the invoice. It was held that such omission on the part of the customs broker was due to inadvertence. The court found that there was no intent on the part of the petitioner to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.